Title: Enclosure: Timothy Pickering to Henry Knox, 8 October 1794
From: Pickering, Timothy
To: Knox, Henry


          
            Sir
            Kanandaigua [N.Y.] October 8th. 1794
          
          On the 23d Ulto I sent Horatio Jones the Interpreter to Buffaloe Creek to hasten the departure of the Indians and to give them any necessary assistance on the way. I thought also that he would be able to remove any little obstructions which the British Agents might continue to throw in the way.
          He went directly to their principal village, assembled the Chiefs and delivered my message. The Farmers brother immediately gave orders to prepare for the Journey and fixed the time of departure which was the first instant. The whole assembly appeared well pleased.
          Jones then went to one Winneys, a Trader, at the Mouth of the Creek, where Travellers usually get entertainment. There he found Johnson the British Interpreter and a Colo. Powell, who dwells within four Miles of Fort Erie, but who formerly lived on Mohawk river, talks the language of that tribe was an Officer under Col. Butler in the late War and now appears to be his Agent in his intercourse with the Six Nations.
          When they had enquired of Jones his business at Buffaloe Creek and received his answer, they manifested some surprise on finding that the Indians were actually preparing to attend the Treaty at Kanandaigua and had fixed the day of their departure. Colo. Powell replied “Well damn them let them go.”
          Jones says the Indians worked with uncommon zeal to get in their harvest of Corn; the Men and Boys (which is not usual) assisting the women and girls, that it might be accomplished in time and that all might go to the Treaty.
          
          On the 5th Jones returned hither and on the 6 went with Captain Chapin to Genesee river to hang on a Kettle for the Indians, according to my promise. He expected they would arrive there that evening or the next day. I am Sir Your most obedient Servant
          
            signed. Timothy Pickering
          
          
            P.S. Yesterday Genl. Chapin informed me that the number of Indians now here were about 450.
          
        